                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:        l
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED:     I li-3
                                                                                G/          f;

 FLORENCIO GIL AGUILAR,

                             Plaintiff,

                        v.

 N & A PRODUCTIONS INC., d/bla THE
 PLAYWRIGHT IRISH PUB; MCGEES'S                               No. 19-CV-1703 (RA)
 BAR & GRILL, INC., dlbla MCGEES'S
 PUB; PETER FITZPATRICK; THOMAS F.                        MEMORANDUM OPINION
 DWYER; COLLEEN DWYER; FRANCIS J.                              &ORDER
 MCCAWLEY; JOHN BERNARD
 DOHERTY; KENNETH GERARD
 KEATING; PADRAIG DWYER; and SEAN
 DWYER,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         Plaintiff Florencio Gil Aguilar brought this action against Defendants N & A Productions

Inc., McGees's Bar & Grill, Inc., Peter Fitzpatrick, Thomas    Dwyer, Colleen Dwyer, Francis J.

McCawley, John Bernard Doherty, Kenneth Gerard Keating, Padraig Dwyer, and Sean Dwyer

(collectively, "Defendants") for alleged violations of the Fair Labor Standards Act ("FLSA") and

the New York Labor Law ("NYLL").           On June 20, 2019, the parties submitted a proposed

settlement agreement and fairness letter. Although the settlement amount and attorney's fees were

fair and reasonable, the Court could not approve it because of the overly broad release of claims.

Before the Court now is the parties' revised proposed settlement agreement ("Agreement"), which

was filed on December 18. The Court approves the Agreement in its entirety.

         Pursuant to the revised Agreement, Defendants agree to pay Plaintiff the same settlement

amount     $40,000 - as agreed to in the prior agreement. The Agreement also provides for the
same amount of attorney's fees- one-third of the settlement amount. For the reasons explained in

the Court's October 24, 2019 Opinion, the settlement amount and attorney's fees are fair and

reasonable. See Dkt. 45.

       As ordered by the Court, the parties have included a revised release provision in this

Agreement. "In FLSA cases, courts in this District routinely reject release provisions that 'waive

practically any possible claim against the defendants, including unknown claims and claims that

have no relationship whatsoever to wage-and-hour issues."' Gurung v. White Way Threading LLC,

226 F. Supp. 3d 226, 228 (S.D.N.Y. 2016) (quoting Lopez v. Nights ofCabiria, LLC, 96 F. Supp.

3d 170, 171 (S.D.N.Y. 2015)). In the revised release, Plaintiff agrees to waive "any and all wage

and hour: claims, charges, grievances, levies, complaints, averments, demands, causes of action,

attorneys' fees and liabilities of any kind whatsoever ... that Plaintiff ever had, now has or

hereafter may have against any of the Releasees by reason of any act, omission, transaction,

agreement or occurrence up to and including the date of the execution of this Agreement."

Agreement Jr 4(a). He further agrees to waive "any and all claims of any kind or nature, whether

known or unknown, asserted or unasserted arising up to and as of the date of the execution of this

Agreement under the Fair Labor Standards Act and New York Labor Law (and affiliated rules and

regulations)." Id   Jr 4(b).
       The revised release provision is reasonable. It is specifically tied to the claims that Plaintiff

brought in this action or to wage-and-hour issues more generally. It also does not affect claims

that might arise after the execution of this Agreement. The revised release provision is thus

sufficiently narrow to survive judicial scrutiny, especially given that it appears to have been the

"fair result of a balanced negotiation, in which Plaintiffl] w[as] represented by able counsel."




                                                  2
Montenegro v. NMN Food LLC, No. 18-CV-3153 (RA), 2018 WL 6618372, at *2 (S.D.N.Y. Dec.

18, 2018).

         Accordingly, for the reasons provided in the Court's October 24, 2019 Opinion and stated

above, the Court approves the parties' revised settlement agreement. The Clerk of Court is

respectfully directed to close the case.

SO ORDERED.

Dated:       December 30, 2019
             New York, New York

                                                 RO
                                                 United States District Judge




                                                3
